445 F.2d 861
Robert F. GONSOULIN, Sr., et al., Plaintiffs-Appellants,v.SHELL OIL COMPANY, Defendant-Appellee.
No. 71-1689 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 11, 1971.
Rehearing and Rehearing En Banc Denied September 22, 1971.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, District Judge, 321 F.Supp. 900.
John A. Rogers, Jeanerette, La., J. Louis Watkins, Jr., Watkins, Watkins & Walker, Houma, La., for plaintiffs-appellants.
George C. Schoenberger, Jr., New Orleans, La., John M. Duhe, Jr., New Iberia, La., Alvin B. Gibson, Liskow & Lewis, New Orleans, La., for defendant-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC



Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409 Part I


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.